Title: From James Madison to the Clerk of the House of Representatives, 20 January 1803 (Abstract)
From: Madison, James
To: Clerk of the House of Representatives


20 January 1803, Department of State. Encloses a certificate [not found] of the election of Caesar A. Rodney as a member of the House of Representatives from Delaware, which has just been received under a blank cover. Supposes the clerk’s office is the best place for its deposit.
 

   
   Letterbook copy (DNA: RG 59, DL, vol. 14). 1 p.


